Robert Muller Family
                                                              Partnership LTD, DBA Robert
                                                                 Muller LTD and Rosetta
                                                                          Stone,


                         Fourth Court of Appeals
                               San Antonio, Texas
                                    February 19, 2014

                                  No. 04-13-00441-CV

             RIO GRANDE H2O GUARDIAN and Albert Furney Muller, Jr.,
                               Appellants

                                            v.

ROBERT MULLER FAMILY PARTNERSHIP LTD, DBA Robert Muller LTD and Rosetta
                          Stone, LLC,
                           Appellees

                From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2013CVQ001860D2
                      Honorable Monica Z. Notzon, Judge Presiding


                                     ORDER
      The Appellee’s Unopposed Motion for Extension of Time to File Motions for Rehearing
and Hearing En Banc is GRANTED. Time is extended to February 27, 2014.



                                                 _________________________________________
                                                 Catherine Stone, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of February, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court